Motion to dismiss the appeal from the order refusing to vacate the letters of administration to Fullerton denied, on the ground that the appellant had the right to appeal and is entitled to have the order reviewed on said appeal. Motion to dismiss the appeal from the orders denying reargument granted. Motion to require other papers in the surrogate’s office to be printed in the case denied, upon the ground that the sole question raised for determination upon the appeal is whether one of the sureties upon the official bond of the administrator, being an attorney, had vitiated the letters and required their absolute revocation.